Hill, C. J.
1. Where a tenant agrees in writing to pay to the landlord a specified amount for the annual rental of premises therein described, evidence as to the annual rental value of the premises is immaterial and irrelevant.
2. In the absence of an agreement to do so, a landlord is not bound to repair patent defects in a building, the existence of which was known to the tenant at the time the rental contract was entered into. Aikin v. Perry, 119 Ga. 263 (46 S. E. 93).
3. In a contest between a landlord and a tenant on a distress warrant and counter-affidavit, where each party claimed damages for failure of the other to perform the mutual stipulations of the contract in divers particulars, it was not erroneous to charge the jury to the effect that the damages on one side should be set off against those on the other, and only the net amount of the damages should be allowed the tenant as a deduction from the amount of the distress warrant. Johnston v. Patterson, 91 Ga. 531 (18 S. E. 350).
4. The controlling issues in this ease were questions of fact, as to which the evidence was in sharp conflict; and it appearing that no error of law was committed on the trial, this court will not disturb the verdict, and the refusal of the lower court to grant another trial must be

Affirmed.